Citation Nr: 1213314	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin condition, to include contact dermatitis and eczema. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for contact dermatitis, eczema.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran alleges that he has a current skin condition, to include contact dermatitis and eczema, which is etiologically related to a skin condition that occurred during active service.

The service treatment records show that the Veteran sought treatment on several occasions for a skin condition.  In June 1981, the Veteran complained of burning and itching around the penis area for three days.  The assessment was pediculosis.  In September 1981, the Veteran complained of sore feet and the examiner observed two large blisters on the medical aspect of both feet.  The assessment was contact dermatitis, sock material.  In May 1982, the Veteran complained of having a rash for two to three days.  Pustules were clustered on the upper shaft of the medical penis and the assessment during a follow-up the next day was of rule out staph infection.  

In January 1983, the Veteran complained of white lesions on the penis with no itching.  Upon physical examination, the assessment was fungal infection, not impetigo.  Later that month, the Veteran complained of having a rash on the penis for a duration of one week.  After a physical examination, the assessment was a fungal infection.  In March 1983, the Veteran was treated for a rash on his arm that had been present for one day.  The assessment was a fungal infection.  

In December 1986, the Veteran had a lesion of the groin and the assessment was jock itch.  Later that month he complained of dryness of the skin in the right groin area.  The examiner noted that the Veteran was previously diagnosed with tinea corporis.

The Veteran underwent a VA skin examination in July 2008.  He complained of a fungus infection in the groin which he said comes and goes.  He also reported having an itch over his body on his arms and legs which was worse in the winter.  He had creams to use which did help and he did not need to use them at that time as the diseases were clearing up in a satisfactory fashion.  The examining physician indicated that it had been some time since the Veteran last saw a doctor for any of this, which meant that it was years ago.  The Veteran said that he used a cream in the groin area if the disease got bad and for the winter eczema he used a lotion over his body.  He said that he had been given a lifetime supply to use as necessary.  The Veteran also reported that his skin was at that time on a very clear basis and had not required any treatment in some time.  Upon physical examination, the skin on both the trunk and extremities was within normal limits.  The examiner noted that the Veteran had a history, but there was no involvement of dermatitis in the groin area.  Further, the examiner noted that there was no appreciable eczematous dermatitis over the body.  The examiner also stated that the Veteran had a history of tinea cruris and a somewhat wide spread eczematous dermatitis over the body, but these were not present at that time.  The examiner noted that he reviewed the claims file.  

In an August 2008 addendum, the examiner provided additional information which he stated was obtained from the examination report and a telephone interview with the Veteran.  The examiner indicated that the onset of the Veteran's disease was in the 1980s, during military service.  With regards to treatment, treatment frequency, and duration in the 12 months prior to that time, the examiner stated that in the prior 12 months, the Veteran had used over the counter ointment once for a skin condition over a period of two or three days.  The course of the disorder since onset had been intermittent.  

From the foregoing it is evident that the appellant was treated for a skin disorder on several occasions while on active duty.  Further, postservice reports show treatment at times for eczema.  Unfortunately, the 2008 examination possibly was conducted during a period when any skin disorder, if indeed a chronic disorder actually exists, during a quiescent term.  Hence, the 2008 examiner was not able to offer an opinion addressing the etiology of any disorder.  Accordingly, in light of Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (VA should attempt to schedule a skin examination for a cyclical disorder during an active stage of the disease), the Board finds that further development is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify any health care provider who has treated any skin disorder since 2008.  Thereafter, the RO must undertake all appropriate development to secure those records.

2.  Thereafter, the RO should schedule the Veteran for a VA skin examination with a physician during the period when his disease is active, if feasible, to determine if there is a current skin disorder, to include contact dermatitis and eczema.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.    

Following the examination the physician must provide a diagnosis for any identified skin disease.  For each skin disease identified the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disease is related to the disorders noted in the service treatment records, or is otherwise related to the Veteran's active service.  If the examination does not show a current skin disorder, or residuals thereof, the examiner should so note.  The examiner should then address the etiology of any skin disorder diagnosed in the postservice treatment records, to include addressing whether any postservice disorder is related to service.  Any and all opinions must be fully explained and the rationale provided.  

3.  The AMC/RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiner documented his/her consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Thereafter, readjudicate the claim for entitlement to service connection for a skin condition, to include contact dermatitis and eczema.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


